DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 2 objected to because of the following informalities:  claim 2 recites, “if the version” in line 1 and 3. It should be changed to “when the version”.  Appropriate correction is required.
3 objected to because of the following informalities:  claim 3 recites, “if the version” in line 1 and 3. It should be changed to “when the version”.  Appropriate correction is required.
Claim 7 objected to because of the following informalities:  claim 7 recites, “if the version” in line 1 and 3. It should be changed to “when the version”.  Appropriate correction is required.
Claim 10 objected to because of the following informalities:  claim 10 recites, “if the version” in line 1 and 3. It should be changed to “when the version”.  Appropriate correction is required.
Claim 11 objected to because of the following informalities:  claim 11 recites, “if the version” in line 1 and 3. It should be changed to “when the version”.  Appropriate correction is required.
Claim 15 objected to because of the following informalities:  claim 15 recites, “if the version” in line 1 and 3. It should be changed to “when the version”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “ a power pick-up unit configured to receive wireless power from the wireless power transmitter via magnetic coupling with the wireless power transmitter, and to convert an AC signal generated by the wireless power to a DC a communication/control unit configured to receive the DC signal from the power pick-up unit, and to perform control of the wireless power” in claim 1 and “a power conversion unit configured to transmit wireless power to the wireless power receiver via magnetic coupling with the wireless power receiver; and a communication/control unit configured to receive a control error packet including a control error value for the wireless power from the wireless power receiver”, in claim 9.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-3, 5-11, 13-16, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10931332. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims in the pending Application are transparently found in US 10931332. See, the table below for Comparison:
Pending Application 17/170322
US 10931332
1. A wireless power receiver for receiving wireless power from a wireless power transmitter and for transmitting a control packet to the wireless power transmitter in a wireless power transfer system, the wireless power receiver comprising: a power pick-up unit configured to receive wireless power from the wireless power transmitter via magnetic coupling with the wireless power transmitter, and to convert an AC signal generated by the wireless power to a DC signal; a communication/control unit configured to receive the DC signal from the power pick-up unit, and to perform control of the 
 wireless power receiver for receiving wireless power from a wireless power transmitter and for transmitting a control packet to the wireless power transmitter in a wireless power transfer system, the wireless power receiver comprising: a power pick-up circuit configured to receive wireless power from the wireless power transmitter via magnetic coupling with the wireless power transmitter, and to convert an AC signal generated by the wireless power to a DC signal; a communication/control circuit configured to receive the DC signal from the power pick-up circuit, and to perform control of the wireless power; and a load configured to receive the DC signal from the power pick-up circuit, wherein the communication/control circuit is configured to transmit a control error packet including a control error value for the wireless power to the wireless power transmitter in a first time interval or a second time interval larger than the first time interval, based on a type of a power profile and a version of wireless power transfer standard with which the wireless power receiver and the wireless power transmitter comply, and wherein, when the version of the wireless power transfer standard is a first version, the communication/control circuit transmits the control error packet in the first time interval while, when the version of the 

2. The wireless power receiver of claim 1, wherein, when the version of the wireless power transfer standard is the first version, the communication/control circuit transmits the control error packet in the first time interval while, when the version of the wireless power transfer standard is the second version higher than the first version, the type of the power profile is the EPP, and transmission of a data packet is needed, the communication/control circuit transmits the control error packet in the second time interval.

1. A wireless power receiver for receiving wireless power from a wireless power transmitter and for transmitting a control packet to the wireless power transmitter in a wireless power transfer system, the wireless power receiver comprising: a power pick-up circuit configured to receive wireless power from the wireless power transmitter via magnetic coupling with the wireless power transmitter, and to convert an AC signal generated by the wireless power to a DC signal; a communication/control circuit configured to receive the DC signal from the power pick-up circuit, and to perform control of the wireless power; and a load configured to receive the DC signal from the power pick-up circuit, wherein the communication/control circuit is configured to transmit a control error packet including a control error value for the wireless power to the wireless power transmitter in a first time interval or a wherein, when the version of the wireless power transfer standard is a first version, the communication/control circuit transmits the control error packet in the first time interval while, when the version of the wireless power transfer standard is a second version higher than the first version and the type of the power profile is an extended power profile (EPP), the communication/control circuit transmits the control error packet in the second time interval.

3. The wireless power receiver of claim 1, wherein the first time interval is larger than the second time interval by two times or more.

4. The wireless power receiver of claim 1, wherein, according to the type of the power profile and the version of the wireless power transfer standard with which the wireless power receiver and the wireless power transmitter comply, a time-out of the control error packet is determined as a first time-out or a second time-out larger than the first time-out.
7. The wireless power receiver of claim 6, wherein, if the version of the wireless power transfer standard is a first version, the time-out for the control error packet is determined as the first time-out while, if the version of the wireless power transfer standard is a second version higher than the first version and the type of the power profile is an EPP, the time-out for the control error packet is determined as the second time-out.
5. The wireless power receiver of claim 4, wherein, when the version of the wireless power transfer standard is the first version, the time-out for the control error packet is determined as the first time-out while, when the version of the wireless power transfer standard is the second version higher than the first version and the type of the power profile is the EPP, the time-out for the control error packet is determined as the second time-out.

6. The wireless power receiver of claim 4, wherein the first time interval is smaller than the first time-out, and the second time interval is smaller than the second time-out.
9. A wireless power transmitter for transmitting wireless power to a wireless power receiver and receiving a control packet from the wireless power receiver in a wireless power transfer system, the wireless power transmitter comprising: a power conversion unit configured to transmit wireless power to the wireless power receiver via magnetic coupling with the wireless power receiver; and a communication/control unit configured to receive a control error packet including a control error value for the wireless power from the wireless power receiver in a first time interval or a second time interval larger than the first time interval based on a type of a power profile and a version of wireless power transfer standard with 
A wireless power transmitter for transmitting wireless power to a wireless power receiver and receiving a control packet from the wireless power receiver in a wireless power transfer system, the wireless power transmitter comprising: a power conversion circuit configured to transmit wireless power to the wireless power receiver via magnetic coupling with the wireless power receiver; and a communication/control circuit configured to receive a control error packet including a control error value for the wireless power from the wireless power receiver in a first time interval or a second time interval larger than the first time interval based on a type of a power profile and a version of wireless power transfer standard with which the wireless power receiver and the wireless power transmitter comply, wherein, when the version of the wireless power transfer standard is a first version, the communication/control circuit receives the control error packet in the first time interval while, when the version of the wireless power transfer standard is a second version higher than the first version and the type of the power profile is an extended power profile (EPP), the communication/control circuit receives the control error packet in the second time interval.

The wireless power transmitter of claim 7, wherein, when the version of the wireless power transfer standard is the first version, the communication/control circuit receives the control error packet in the first time interval while, when the version of the wireless power transfer standard is the second version higher than the first version, the type of the power profile is the EPP, and transmission of a data packet is needed, the communication/control circuit receives the control error packet in the second time interval.

7. A wireless power transmitter for transmitting wireless power to a wireless power receiver and receiving a control packet from the wireless power receiver in a wireless power transfer system, the wireless power transmitter comprising: a power conversion circuit configured to transmit wireless power to the wireless power receiver via magnetic coupling with the wireless power receiver; and a communication/control circuit configured to receive a control error packet including a control error value for the wireless power from the wireless power receiver in wherein, when the version of the wireless power transfer standard is a first version, the communication/control circuit receives the control error packet in the first time interval while, when the version of the wireless power transfer standard is a second version higher than the first version and the type of the power profile is an extended power profile (EPP), the communication/control circuit receives the control error packet in the second time interval.

he wireless power transmitter of claim 7, wherein the first time interval is larger than the second time interval by two times or more.

10. The wireless power transmitter of claim 7, wherein, according to the type of the power profile and the version of the wireless power transfer standard with which the wireless power receiver and the wireless power transmitter comply, a time-out of the control error packet is determined as a first time-out or a second time-out larger than the first time-out.
15. The wireless power transmitter of claim 14, wherein, if the version of the wireless power transfer standard is a first version, the time-out for the control error packet is determined as the first time-out while, if the version of the wireless power transfer standard is a second version 64Attorney Docket No.: 5438-1007PUS2 higher than the first version and type of the power profile is an EPP, the time-out for the control error packet is determined as the second time-out.
11. The wireless power transmitter of claim 10, wherein, when the version of the wireless power transfer standard is the first version, the time-out for the control error packet is determined as the first time-out while, when the version of the wireless power transfer standard is the second version higher than the first version and the type of the power profile is the EPP, the time-out for the control error packet is determined as the second time-out.

12. The wireless power transmitter of claim 10, wherein the first time interval is smaller than the first time-out, and the second time interval is smaller than the second time-out.
18. The wireless power receiver of claim 3, wherein the first time interval is larger than the second time interval by two times or more.
13. The wireless power receiver of claim 2, wherein the first time interval is larger than the second time interval by two times or more.
20. The wireless power transmitter of claim 11, wherein the first time interval is larger than the second time interval by two times or more.
14. The wireless power transmitter of claim 8, wherein the first time interval is larger than the second time interval by two times or more.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, 9, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasaki (US 20160352155, hereinafter “Iwas”)
	Regarding claim 1, Iwas discloses,
 	A wireless power receiver for receiving wireless power from a wireless power transmitter and for transmitting a control packet to the wireless power transmitter in a wireless power transfer system (FIG. 2 is a diagram showing a configuration of a wireless power supply system according to an embodiment. A power supply system 100 includes a power transmission apparatus 200 (TX: power transmitter) and a power receiving apparatus 300 (RX: power receiver).), the wireless power receiver comprising: 
 	“a power pick-up unit configured to receive wireless power from the wireless power transmitter (Fig. 2 shows the reception coil 302 receives the electric power signal S2 from the transmission coil 202) via magnetic coupling with the wireless power transmitter and to convert an AC signal generated by the wireless power to a DC signal (The reception coil 302 receives the electric power signal S2 from the transmission coil 202, and transmits the control signal S3 to the transmission coil 202. The rectifier circuit 304 and the smoothing capacitor 306 rectify and smooth a current S4 induced at the reception coil 302 according to the electric power signal S2, thereby converting the electric power signal S2 into a DC voltage, Paras. [0062]-[0064])”; 
  	“a communication/control unit (The control circuit 400) configured to receive the signal from the power pick-up unit, and to perform control of the wireless power (The control circuit 400 monitors the electric power supplied to the load 310, and accordingly generates electric power control data which controls the amount of electric power to be transmitted from the power transmission apparatus 200, Para. [0065])”; 
 	“a load configured to receive the signal from the power pick-up unit (the power supply circuit 314 charges an unshown secondary battery or steps up or otherwise steps down the DC voltage VRECT, so as to supply the DC voltage to the control circuit 400 or other circuits such as the load 310, Para. [0064])”, and
 	“wherein the communication/control unit is configured to transmit a control error packet including a control error value for the wireless power to the wireless power transmitter in a first time interval or a second time interval larger than the first time interval, based on a type of a power profile (The input/output electric power is measured (S302) every time the second period T2 elapses (YES in S322). The measurement data of the received electric power PRX is transmitted to the power transmission apparatus 200 (S314). Furthermore, during each second period T2 (NO in S322), the power supply system waits for each first period T1 to elapse (NO in S320). The input/output electric power is measured (S302) every time the first period T1 elapses (YES in S320)……. When judgment has been made that a normal operation is being performed (NO in S306) as a result of the abnormal state judgment, the CE value is determined based on the control point CP (S310), and the CE packet is transmitted to the power transmission apparatus 200 (S312), Paras. [0158]-[0159]) and a version of wireless power transfer standard with which the wireless power receiver and the wireless power transmitter comply (In the Qi standard, a protocol is defined for communication between the power transmission apparatus 200 and the power receiving apparatus 300, which enables information transmission from the power receiving apparatus 300 to the power transmission apparatus 200 via a control signal S3).”
	Regarding claim 6, Iwas discloses,
 	“wherein, according to the type of a power profile and the  version of wireless power transfer standard with which the wireless power receiver and the wireless power transmitter comply, time-out of the control error packet is determined as a first time-out or a second time-out larger than the first time-out (The input/output electric power is measured (S302) every time the second period T2 elapses (YES in S322). The measurement data of the received electric power PRX is transmitted to the power transmission apparatus 200 (S314). Furthermore, during each second period T2 (NO in S322), the power supply system waits for each first period T1 to elapse (NO in S320).”
Regarding claim 8, Iwas discloses,
“wherein the first time interval is smaller than the first time-out, and the second time interval is smaller than the second time-out (The input/output electric power is measured (S302) every time the second period T2 elapses (YES in S322). The measurement data of the received electric power PRX is transmitted to the power transmission apparatus 200 (S314). Furthermore, during each second period T2 (NO in S322), the power supply system waits for each first period T1 to elapse (NO in S320).”
Regarding claim 9, Iwas discloses,
(FIG. 2 is a diagram showing a configuration of a wireless power supply system according to an embodiment. A power supply system 100 includes a power transmission apparatus 200 (TX: power transmitter) and a power receiving apparatus 300 (RX: power receiver).), the wireless power transmitter comprising: 
“a power conversion unit (The driver 204; Fig. 2) configured to transmit wireless power to the wireless power receiver via magnetic coupling with the wireless power receiver (The driver 204 applies a driving signal S1, specifically, in the form of a pulse signal, to the transmission coil 202. This provides a driving current flowing through the transmission coil 202, which generates an electric power signal S2 at the transmission coil 202 in the form of an electromagnetic signal, Para. [0061])”; and 
“a communication/control unit (controller 206; Fig. 2) configured to receive a control error packet including a control error value for the wireless power from the wireless power receiver in a first time interval or a second time interval larger than the first time interval based on a type of a power profile (The input/output electric power is measured (S302) every time the second period T2 elapses (YES in S322). The measurement data of the received electric power PRX is transmitted to the power transmission apparatus 200 (S314). Furthermore, during each second period T2 (NO in S322), the power supply system waits for each first period T1 to elapse (NO in S320). The input/output electric power is measured (S302) every time the first period T1 elapses (YES in S320)……. When judgment has been made that a normal operation is being performed (NO in S306) as a result of the abnormal state judgment, the CE value is determined based on the control point CP (S310), and the CE packet is transmitted to the power transmission apparatus 200 (S312), Paras. [0158]-[0159]) and a version of wireless power transfer standard with which the wireless power receiver and the wireless power transmitter comply (In the Qi standard, a protocol is defined for communication between the power transmission apparatus 200 and the power receiving apparatus 300, which enables information transmission from the power receiving apparatus 300 to the power transmission apparatus 200 via a control signal S3).”
Regarding claim 14, Iwas discloses,
“wherein, according to a type of a power profile and a version of wireless power transfer standard with which the wireless power receiver and the wireless power transmitter comply, time-out of the control error packet is determined as a first time-out or a second time-out larger than the first time-out (The input/output electric power is measured (S302) every time the second period T2 elapses (YES in S322). The measurement data of the received electric power PRX is transmitted to the power transmission apparatus 200 (S314). Furthermore, during each second period T2 (NO in S322), the power supply system waits for each first period T1 to elapse (NO in S320).”
Regarding claim 16, Iwas discloses,
“wherein the first time interval is smaller than the first time-out, and the second time interval is smaller than the second time-out (The input/output electric power is measured (S302) every time the second period T2 elapses (YES in S322). The measurement data of the received electric power PRX is transmitted to the power transmission apparatus 200 (S314). Furthermore, during each second period T2 (NO in S322), the power supply system waits for each first period T1 to elapse (NO in S320).”


Allowable Subject Matter
Claims  2-5, 7,10-13, 15, 17-20  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the closest prior art Iwas does not teach or suggest the following novel features:
“the wireless power receiver comprising wherein, if the version of the wireless power transfer standard is a first version, the communication/control unit transmits the control error packet in the first time interval while, if the version of the wireless power transfer standard is a second version higher than the first version and the type of the power profile is an extended power profile (EPP), the communication/control unit transmits the control error packet in the second time interval” in combination with all the recited limitations of the claim 1.
Claims 4 and 5 are also allowable because of their dependencies to claim 2. 

Regarding claim 3, the closest prior art Iwas does not teach or suggest the following novel features:
“the wireless power receiver comprising wherein, if the version of the wireless power transfer standard is a first version, the communication/control unit transmits the control error packet in the first time interval while, if the version of the wireless power transfer standard is a second version higher than the first version, the type of the power profile is an EPP, and transmission of a data packet is needed, the communication/control unit transmits the control error packet in the second time interval” in combination with all the recited limitations of the claim 1.
Claims 17 and 18 are also allowable because of their dependencies to claim 2. 

Regarding claim 7, the closest prior art Iwas does not teach or suggest the following novel features:
“the wireless power receiver comprising wherein, if the version of the wireless power transfer standard is a first version, the time-out for the control error packet is determined as the first time-out while, if the version of the wireless power transfer standard is a second version higher than the first version and the type of the power profile is an EPP, the time-out for the control error packet is determined as the second time-out” in combination with all the recited limitations of the claim 1 and 6.

Regarding claim 10, the closest prior art Iwas does not teach or suggest the following novel features:
e wireless power transmitter comprising wherein, if the version of the wireless power transfer standard is a first version, the communication/control unit receives the control error packet in the first time interval while, if the version of the wireless power transfer standard is a second version higher than the first version and the type of the power profile is an extended power profile (EPP), the communication/control unit receives the control error packet in the second time interval” in combination with all the recited limitations of the claim 9.
Claims 12 and 13 are also allowable because of their dependencies to claim 10. 

Regarding claim 11, the closest prior art Iwas does not teach or suggest the following novel features:
“the wireless power transmitter comprising wherein, if the version of the wireless power transfer standard is a first version, the communication/control unit receives the control error packet in the first time interval while, if the version of the wireless power transfer standard is a second version higher than the first version and the type of the power profile is an extended power profile (EPP), the communication/control unit receives the control error packet in the second time interval” in combination with all the recited limitations of the claim 9.
Claims 19 and 20 are also allowable because of their dependencies to claim 10. 

Regarding claim 15, the closest prior art Iwas does not teach or suggest the following novel features:
e wireless power transmitter comprising wherein, if the version of the wireless power transfer standard is a first version, the time-out for the control error packet is determined as the first time-out while, if the version of the wireless power transfer standard is a second version higher than the first version and the type of the power profile is an EPP, the time-out for the control error packet is determined as the second time-out” in combination with all the recited limitations of the claim 9 and 14.

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20190379245: the invention is related to a wireless charging apparatus is provided. The wireless charging apparatus includes a voltage converting circuit, a wireless transmitting circuit, and a first control circuit. The voltage converting circuit is configured to receive an input voltage and convert the input voltage to obtain an output voltage and an output current of the voltage converting circuit.
	US 20190356152: the invention is related to an inductively coupled wireless charging system produces a high magnetic flux density to induce voltages in one or more coils of an electronic device via magnetic induction. These induced voltages are used to operate or charge batteries in the one or more electronic devices.
US 20140009109: the invention is related to a wireless power transfer method for a wireless power transfer apparatus using full and half-bridge inverter topologies includes detecting whether or not a wireless power receiver is present within a range of power being transferrable in a wireless manner, transmitting a detection signal to the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641